DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim status
The status identifier of claim 6 is now set to “withdrawn”, but the claim is within the elected claim set and therefore has been examined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Wang (2002/0144595), and alternatively in further view of Ito (2009/0297868).
Edwards teaches a method of fabricating an oleophobic membrane comprising:
- providing a membrane having a hydrophilic moiety exposed at a surface, and
- depositing an oxide coating on the surface by ALD, 
see Examples 1-4 wherein metal oxides are deposited via ALD, and Edwards teaches the use of substrate including polycarbonates, polypropylene, polyethylene and PTFE [0087], but does not teach the claimed substrate.  
	In regard to the ALD process as claimed, X cycles of precursors A and B (metal compound and water) are performed at certain temperatures.

	In regard to the bulk polymer and additive, Edwards teaches polymeric membranes as noted, but not the materials consisting of PVDF and or PVP as claimed. 
Wang teaches that operable substrates include those comprising PVDF and PVP [0052].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the substrate of Wong in alternative to the substrate of Edwards as an operable alternative polymeric material.  While Wang does not teach the same application of the substrate, the teachings include the usefulness of polymeric substrates such as PTFE or PVDF [0044] and therefore one would readily substitute the PVD at of Wang for the PTFE of Edwards with an expectation of operability, as per MPEP a rationale for obviousness includes the simple substitution of one known element for another to obtain predictable results.  In each case the substrates are polymeric filter materials including porosity, see Wang [0052-54] and claims 6-14 and Edwards [0084].  One would therefore apply the polymeric substrate of Wang in alternative to the polymeric substrate of Edwards.  Further, as per MPEP 2144.07 the selection of a known material for its intended use is prima facie obvious without a showing of criticality.  In this case, the specification teaches no criticality to the selected/claim materials in one would select any analogous polymeric material with an expectation of operability, particularly wherein Wang teaches PVDF as an alternative to PTFE, as noted.
Ito are further applied to support that such substrates are useful in vapor deposition methods.  Ito teaches that such polymeric substrates are operably used in vapor deposition processes, see [0054-57] wherein PTFE or PVDF are operable substrates and materials used in the process and layers are operably formed by CVD on such materials.   Therefore it would have been further obvious to apply the materials of Wang to the process of Edwards based on the further teachings of Ito that such materials are useful in chemical vapor deposition.
	Regarding claim 2, Edwards exemplifies a temperature of 160 degrees C for the ALD process, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. In this case, it would have been obvious to apply a lower temperature such as that claimed.
The coating comprises TiO2 (ex 4) or SnO2 [0092] (also per claim 13).
	Regarding claim 10, the coating goes into the pores [0055].
Regarding claim 11, all elements of the claim are taught by the combined prior art above – the limitations regarding the membrane having a bulk and additive are met per the combined prior art of Edwards, Lewis and Fukuda.  The requirement for “bulk” and “additive” is not particularly limiting and, in any case, the combined prior art teachings combinations of materials is not particularly limiting on a bulk and additive material.  The prior art teaches that multiple materials are operable and to control the quantities of each (particularly wherein they are not specifically defined by the claim) to 
Edwards teaches a porous substrate per the Examples, and further per [0102-09], the teachings include that the coatings are on one surface of the substrate and penetrate partially into the 3D substrate – therefore the teachings include that in one embodiment, the opposite side is not coated.  See further that the wording throughout Edwards is that at least one part of the substrate is covered, [0093], this necessarily includes embodiments wherein only one surface/face of the substrate is covered.
In regard to the temperature, the arguments are made above over claim 2 are applied but will not be repeated.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Wang, and alternatively Ito, in view of Elam (2008/0286448).
The teachings of Edwards are described above, Edwards teaches the formation of an SnO2 layer as per above, but is silent specifically on the details of such formation by ALD, such as the precursor applied.
Elam teaches that it is known to form SnO2 via ALD using tetrakis(dimethyl-lamino) tin [0032].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the Sn precursor of Elam in the method of Edwards as Edwards teaches the formation of SnO2 but is silent on any ALD precursor and Elam teaches the formation of such a layer using the claimed precursor.  
.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Edwards, Wang, and alternatively Ito, in view of Haug (2002/0005360).
	The teachings of Edwards et al are described above, Edwards teaches forming a titanium oxide layer on a substrate per the cited example for various uses including as photovoltaic cells [0002] but does not specifically address applying liquid water.  Haug, however, teaches that titanium dioxide is useful for the catalytic treatment of waste waters [0020].  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply liquid water to the photocatalytic cell/titanium dioxide layer of Edwards and Haug for the purpose of treating the water.  The liquid would form a “hydration layer” as claimed. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lewis and Fukuda (2003/0082412).
Edwards teaches a method of fabricating an oleophobic membrane comprising:
- providing a membrane having a hydrophilic moiety exposed at a surface, and
- depositing an oxide coating on the surface by ALD, 
see Examples 1-4 wherein metal oxides are deposited via ALD, and Edwards teaches the use of substrate including polycarbonates, polypropylene, polyethylene and PTFE [0087], which meet and anticipate the claim requirements.  

	It is also noted that the requirement to form “an oleophobic membrane” is only limited by the claimed process steps – the claim is comprising therefore even if the prior art teaches further process steps the claimed membrane is taught.
	In regard to the bulk polymer and additive, Edwards teaches polymeric membranes as noted but is silent on a specific composition, such as including an additive.  However, Lewis teaches that operable polymeric substrates comprise polyethylene and polypropylene (both taught by Edwards) and also combinations of such materials thereof. The combined prior art though does still not teach the claimed additives.  Fukuda teaches that operable substrates for forming films (such as titanium oxide [0045, 145, 166]) include materials such as polyethylene and cellulose acetate phthalate [0194].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a mixed polymeric substrate such as polyethylene and cellulose acetate phthalate as: Edwards and Fukuda teach various polymeric substrates, including those two polymers, and Lewis further teaches that combinations of materials are operable polymeric substrates (including such materials as polyethylene).  One would apply a mixture of the materials as a substrate with an expectation of operability and usefulness based on the combined art.  As per MPEP 2144.07, the selection of a known material for its intended use is obvious without a showing of criticality.  In this case, both the prior art and instant application teach ALD and CVD performed on such substrates and the instant claims do not set forth any demonstrated criticality of the claimed method.

Edwards teaches a porous substrate per the Examples, and further per [0102-09], the teachings include that the coatings are on one surface of the substrate and penetrate partially into the 3D substrate – therefore the teachings include that in one embodiment, the opposite side is not coated.  See further that the wording throughout Edwards is that at least one part of the substrate is covered, [0093], this necessarily includes embodiments wherein only one surface/face of the substrate is covered.
The limitations regarding the membrane having a bulk and additive are met per the combined prior art of Edwards, Lewis and Fukuda.  The requirement for “bulk” and “additive” is not particularly limiting and, in any case, the combined prior art teachings combinations of materials is not particularly limiting on a bulk and additive material.  The prior art teaches that multiple materials are operable and to control the quantities of each (particularly wherein they are not specifically defined by the claim) to be “bulk” and “additive” would have been further obvious to one of ordinary skill in the art.  Further, as per MPEP 2144.04 IV. A. a change in proportion does not support patentability without a showing of criticality.  In this case, the quantity required to be “bulk” versus “additive” is not defined and therefore there is no criticality set forth.
In regard to the temperature, the arguments are made above over claim 2 are applied but will not be repeated.  
Regarding claim 13, the coating comprises TiO2 (ex 4) or SnO2 [0092].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Lewis and Fukuda in view of Elam (2008/0286448).
The teachings of Edwards are described above, Edwards teaches the formation of an SnO2 layer as per above, but is silent specifically on the details of such formation by ALD, such as the precursor applied.
Elam teaches that it is known to form SnO2 via ALD using tetrakis(dimethyl-lamino) tin [0032].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the Sn precursor of Elam in the method of Edwards as Edwards teaches the formation of SnO2 but is silent on any ALD precursor and Elam teaches the formation of such a layer using the claimed precursor.  
In regard to the requirement for water as the co-reactant, Edwards teaches oxide formation using water as does Elam [0005].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Lewis and Fukuda in view of Haug (2002/0005360).
	The teachings of Edwards et al are described above, Edwards teaches forming a titanium oxide layer on a substrate per the cited example for various uses including as photovoltaic cells [0002] but does not specifically address applying liquid water.  Haug, however, teaches that titanium dioxide is useful for the catalytic treatment of waste waters [0020].  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply liquid water to the photocatalytic cell/titanium dioxide layer of Edwards and Haug for the purpose of treating the water.  The liquid would form a “hydration layer” as claimed.  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive in view of the newly applied art.  Applicants have amended to require specific substrate materials and also deposition only on one side of the substrate.
The newly applied teachings of Wang include the claimed substrate materials.
The Office does not agree with applicant’s characterization of the deposition of Edwards necessarily being on more than one side of the substrate. As noted in the action, Edwards teaches wherein at least one side of the substrate are covered. This necessarily includes a range wherein both sides are not covered, there is no indication in the teachings of Edwards that both sides must be covered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715